DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carducci (prev. presented US 2009/0250169), in view of O’Donnell (prev. presented US 2002/0142611) and US Patent Application Publication 2012/0273134 of Sexton et al., hereinafter Sexton.
Regarding claim 1, 7, and 12, Carducci teaches a semiconductor processing device (100 Fig 1) comprising a reaction chamber (102 Fig 1) including a base (106 Fig 1) and a liner disposed in a reaction chamber (Fig 1)comprising: a liner body being arranged around an inner side wall of the reaction chamber and being grounded (126 Fig 1 [0022]); a first separator (121 Fig 1) being arranged to surround a periphery of a base disposed in the reaction chamber (Fig 1), a lower end of the first separator being grounded through the base [0022]; a ring being arranged between an inner peripheral wall of the first separator and an outer peripheral wall of the base (116 Fig 1); and a second separator being arranged to be around a lower end of the liner body and an outer peripheral wall of the first separator (123 Fig 1). Carducci fails to teach the ring is a dielectric ring. In the same field of endeavor of plasma processing apparatuses (abstract), O’Donnell teaches ring 170 between the inner peripheral wall of the separator and the outer wall of the base is formed of a dielectric [0037]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Carducci to use a dielectric as the material of the ring because O’Donnell teaches this has successful results for the surfaces of a plasma reactor and for the chamber components around the stage [0037]. The combination fails to teach an uppermost surface of the first separator is coplanar with an uppermost surface of the dielectric ring and a lowermost surface of the first separator is coplanar with a lowermost surface of the dielectric ring, to provide an increased capacitance between the first separator and the base. In the same field of endeavor of plasma processing apparatuses (abstract), Sexton teaches the uppermost end of the first separator (grounded ring 124, See Fig 1A & 1E) is coplanar with an uppermost surface of the dielectric ring (122 Fig 1A &1E) and the lowermost surfaces of the first separator (124 Fig 1A&1E) and the dielectric ring (122 Fig 1A&1E) are also coplanar (Fig 1A). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Carducci and Carducci in view of O’Donnell to include this arrangement because O’Donnell is silent as to the alignment and sizing of the rings and Sexton teaches that allows for variable tuning of an RF to the bottom edge [0039] which increases process control [0042]. Note that the coplanar upper and lower surfaces results in the increased capacitance between the first separator and the base.
Regarding claim 2 and 13, Carducci teaches the upper liner (126) and the lower liner (120) (Fig 1) may be electrically connected [0022]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to integrally connect them because this allows for them to be electrically connected as Carducci suggests.
Regarding claim 3 and 14, the second separator of Carducci is connected to the first separator as a single piece (Fig 1).
Regarding claim 4 and 15, the analysis remains as applied to the analogous limitations of claims 2 and 3 or 13 and 14, respectively.
Regarding claim 5 and 16, it would have been obvious to modify the first separator to have a lower end  that extends below the lower end of the second separator to allow for adjustability of the vertical position of the substrate support as needed. Further, O’Donnell demonstrates the first separator extending to the bottom of the substrate support (124 Fig 1A).
Claims 6, 8-11, 17 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carducci in view of O’Donnell and Sexton as applied to claims 1-5, 7, and  12-16, above, and further in view of Shih (prev. presented US2014/0127911).
Regarding claim 6 and 17, Carducci fails to teach the second separator has a free end separated from the outer peripheral wall of the first separator by a non-zero difference and the first separator is disconnected with the liner body. Shih teaches the second separator (254 Fig 2 or lower end of 252 Fig 2) has a free end and is separated from the outer peripheral wall of the first separator (222 Fig 2) by a non-zero distance (Fig 2) and the first separator is physically disconnected with the liner body (Fig 2, note electrical connection is established by straps 246 Fig 2). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Carducci to include physical separation between the first and second separators because Carducci has already demonstrated the portions may be separated or connected (liner 120 and 126 Fig 1 [0022]).
Regarding claim 8 and 18, Carducci in view of O’Donnell fails to teach the claimed structure. Shih teaches a base body (210 Fig 2), an isolation layer (shown not numbered) and a metal plate that is grounded (264 Fig 2). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Carducci to use this structure as the base because Shih teaches this is a functional alternative for the base support of a substrate in a processing chamber with a liner.
Regarding claim 9-11 and 19-20, Shih further teaches the metal plate extends beyond the isolation layer and has a protrusion that overlaps (220 Fig 2) a protrusion of the outer peripheral wall (Fig 2 &4) and teaches they are connected by a screw and in contact (Fig 4). It would have been obvious to a person having ordinary skill in the art at the time the invention was modified to include this because Shih demonstrates it for helping provide the grounding structure (Fig 4). Regarding the one or more conductive layers, these structures of Shih are conductive [0032] and the layers formation represent product by process.
Response to Arguments
Applicant's arguments filed 03/01/2022, hereinafter reply, have been fully considered but they are not persuasive. The arguments are moot in view of the new ground of rejection which includes new reference O’Donnell that teaches and renders obvious the amended limitations regarding the upper and lower surfaces of the first separator and dielectric ring. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2012/0003836 teaches physical separation between the separator connected to the substrate support (340 Fig 3A) and the separator connected to the liner wall (305c Fig 3A).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513. The examiner can normally be reached Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARGARET KLUNK/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KEATH T CHEN/Primary Examiner, Art Unit 1716